Allowability notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 02/06/2020.
2.	The instant application filed on 02/06/2020 claims priority from provisional application 62805495, filed 02/14/2019.

Claim status 
3.	In the claim listing of 2/6/20 claims 1-20 are pending in this application and are under prosecution.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 2/6/20, 8/20/20, 9/7/21 and 6/6/22 are being considered by the examiner. All the references cited in said IDS have been considered by the examiner.
	For the reasons discussed below arts of the record taken alone or in combination including the arts cited in said IDS do not teach the combination of steps of independent claims 1 and 20.

5.	WRITTEN OPINION OF THE INTERNATIONAL SEARCHING AUTHORITY
	PCT/0S2020/016956 (WO 2020/16754) – Claim 1 is identical to instant claim 1 	16/783,488 application.
	



Novelty - Article 33(2) PCT
Citations:
International application No. PCT/US2020/016956
D1 WO 2010/036311 A2; 
D2 WO 2017/184996 A 1 
D3 WO 2013/096692 A 
Novelty - Article 33(2) PCT
	Claim 1 concerns a sequencing method where the fraction of a labelled nucleotide is
increased over at least two cycles.
	D1 discloses (page 26, paragraph 74) that each type of nucleotide analog can comprise both a sequencing label that is specific for the cognate base in the nucleotide, as well as a fifth label for clocking the polymerase. The sequencing labels are excited and detected during the detection periods and the fifth labels are excited and detected during the non-detection periods. It is preferred that the ratio of base-labeled nucleotides to non-base labeled nucleotides be relatively low. However, the ratio of the label is not changed
during the cycles.
	D2 (page 81; Example 1) discloses that the polymerase concentration is held constant and a test nucleotide (e.g. , dATP, dGTP, dCTP, dTTP; nucleotide analog; or labeled nucleotide) is present at two different concentrations. The two nucleotide concentrations can be relatively lower and higher compared to each other. The nucleotide
concentration used in the second of the two conditions of the biphasic method will
always be higher. However, there is no disclosure in D2 about an increased ratio of
labelled vs unlabeled nucleotide (page 26, paragraph 74) that each type of nucleotide analog can comprise both a sequencing label that is specific for the cognate base in the nucleotide, as well as a fifth label for clocking the polymerase. The sequencing labels are excited and detected during the detection periods and the fifth labels are excited and detected during the non-detection periods. It is preferred that the ratio of base-labeled nucleotides to non-base labeled nucleotides be relatively low. However, the ratio of the label is not changed during the cycles.
	D3 (page 61; figure 26D) discloses that with increasing dNTP concentration, the ratio of the maximum fluorescence amplitude response for the correct nucleotide reached a
maximum between 50 and 100 micromolar. However, there is no disclosure in D3 about
an increased ratio of labelled vs unlabeled nucleotide.
	In summary, claim 1 is novel over the prior art. 

Inventive step - Article 33(3) PCT
	D1 is the closest state of the art since it addresses how to minimize radiation damage (see D1 paragraph 0073) which is the problem addressed by the present application (page 2).
	Instant claim 1 differs in that the fraction of labelled to unlabeled nucleotide is increased over the sequencing cycles. The technical effect is a reduction in photodamage (page 5). The problem to be solved is the provision of an alternative method of reducing
photodamage of the template during sequencing.
	The proposed method is to increase the fraction of labelled to unlabeled nucleotides
over the sequencing cycles.
	The solution has not been suggested. The solution is simpler than what is disclosed in D1. In view of the potential advantages an inventive step is acknowledged. 
	


New Arts
6.	Zhao et al (US 2022/0010370 published Jan. 13, 2022, effective filing date November 7, 2018) disclose a method for sequencing a template nucleic acid molecule, the method comprising: an examination step comprising: (a) providing a template nucleic acid molecule primed with a primer; (b) contacting the primed template nucleic acid molecule with a first reaction mixture comprising a polymerase and a first unlabeled nucleotide molecule, wherein the primed template nucleic acid molecule, the polymerase and the first unlabeled nucleotide molecule are capable of forming a ternary complex when the first unlabeled nucleotide molecule is complementary to a next base of the primed template nucleic acid molecule, and wherein the primed template nucleic acid molecule and the polymerase are capable of forming a binary complex when the first unlabeled nucleotide molecule is not complementary to a next base of the primed template nucleic acid molecule, (c) monitoring the interaction of the polymerase with the primed template nucleic acid molecule in the presence of the first unlabeled nucleotide molecule, and without chemical incorporation of the first unlabeled nucleotide molecule into the primer of the primed template nucleic acid molecule; and (d) identifying the nucleotide that is complementary to the next base of the primed template nucleic acid molecule by the monitored interaction of step (c).
	Vijayan et al (US 2017 /0022553 Published Jan. 26, 2017, effective filing date Jul. 21, 2015) discloses a method of identifying a base in a primed template nucleic acid,
Comprising (a) contacting a primed template nucleic acid with a polymerase that is attached to a label moiety and a test nucleotide, under conditions that: (i) stabilize ternary complex formed between the polymerase, primed template nucleic acid and test nucleotide when the test nucleotide is complementary to the next base of the primed template nucleic acid while precluding incorporation of the test nucleotide into the primer, and (ii) destabilize binary complex formed between the primed template nucleic acid and the polymerase when the test nucleotide is not complementary to the next base of the primed template nucleic acid;
(b) detecting the ternary complex while precluding incorporation of the test nucleotide into the primer, wherein the detecting comprises detecting the label moiety that is attached to the polymerase; and ( c) identifying the next base of the primed template nucleic acid from the detected ternary complex.
	The arts of the record taken alone or in combination do not teach the limitation of the fraction of labelled to unlabeled nucleotide is increased over the sequencing cycles.

Examiner’s Comment
7.	Claims 1-20 are presented in the same order as presented by the applicant.

Conclusion
8.	Claims 1-20 are allowed for the reasons discussed above in sections 5 and 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634